In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Garry, J.), entered September 6, 1988, which, upon a jury verdict, is in favor of the defendants and against him.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, we find that the court’s ruling with respect to the admission of blood tests was correct and that it did not violate the doctrine of law of the case. We have examined the plaintiffs other contentions and find them to be without merit. Sullivan, J. P., Harwood, Balletta, and Rosenblatt, JJ., concur.